COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §                 No. 08-17-00179-CR
 IN RE:
                                                 §             ORIGINAL PROCEEDING
 PHILLIP FORD,
                                                 §            ON PETITION FOR WRIT OF
 RELATOR.
                                                 §                    MANDAMUS


                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the 292nd District Court of Dallas County, Texas, and concludes that Relator’s petition for writ of

mandamus should be denied. We therefore deny the petition for writ of mandamus, in accordance

with the opinion of this Court.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2017.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.